Citation Nr: 1442626	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-12 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a low back strain.

2.  Entitlement to an effective date prior to April 25, 2011 for the award of a 20 percent disability rating for a low back strain.

3.  Entitlement to a compensable evaluation for a deep non-linear scar of the anterior lower left leg prior to August 6, 2013, and in excess of 10 percent thereafter.

4.  Entitlement to an evaluation in excess of 10 percent for other painful scars of the left leg.

5.  Entitlement to an initial evaluation in excess of 20 percent for reflex sympathetic dystrophy of the left lower extremity.




REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to September 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

By a January 2010 decision, the Board denied the Veteran's claim of entitlement to an evaluation in excess of 10 percent for scars of the left leg.  The Veteran appealed the Board's January 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By an August 2010 Order, the Court, pursuant to a joint motion, vacated the Board's decision to the extent it denied ratings in excess of 10 percent for the left leg scar(s).  The left leg scar claim was remanded for compliance with the instructions of the joint motion.  Thereafter, in February 2011, the Board remanded the Veteran's claim for further evidentiary development.  In a March 2014 rating decision, the RO awarded the Veteran entitlement to a separate 10 percent disability rating for a scar of the anterior left leg.  The RO noted that this disability is considered part of the Veteran's scars claim and therefore this disability as well as the other service-connected scars of the left leg currently rated 10 percent disabling, are both before the Board and have been characterized accordingly above.  


In a September 2013 rating decision, the RO awarded the Veteran entitlement to service connection for reflex sympathetic dystrophy of the left lower extremity and granted a 20 percent disability rating effective February 2, 2012.  The assigned disability rating was continued in a November 2013 rating decision.  In a subsequent April 2014 statement, the Veteran expressed disagreement with the assigned disability rating.  A statement of the case (SOC) pertaining to this issue has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to special monthly compensation was raised by the Veteran in a statement dated July 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an increased disability rating for reflex sympathetic dystrophy of the left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  In April 2014, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw his appeal of entitlement to an evaluation in excess of 20 percent for a low back strain as well as entitlement to an effective date earlier than April 25, 2011 for the award of a 20 percent disability rating for the low back strain.    

2.  Prior to June 7, 2011, the Veteran's deep anterior scar of the left leg measured greater than 77 sq. cm. but less than 465 sq. cm.

3.  From June 7, 2011, the Veteran's deep anterior scar of the left leg was painful and measured greater than 39 sq. cm. but less than 77 sq. cm.

4.  For the entire period under consideration, the Veteran's other left leg scars are painful but do not measure greater than 77 sq. cm.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for entitlement to an evaluation in excess of 20 percent for a low back strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran for entitlement to an effective date earlier than April 25, 2011 for the award of a 20 percent disability rating for a low back strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  Prior to June 7, 2011, the criteria for a 20 percent disability rating, but no higher, for a deep anterior scar of the left leg have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2008).

4.  From June 7, 2011 to August 5, 2013, the criteria for a 10 percent disability rating, but no higher, for a deep anterior scar of the left leg have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2008).

5.  From August 6, 2013, the criteria for a disability rating in excess of 10 percent for a deep anterior scar of the left leg have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2008).

6.  The criteria for a disability rating in excess of 10 percent for other scars of the left leg have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher evaluation and earlier effective date for low back strain

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal of entitlement to an evaluation in excess of 20 percent for a low back strain as well as entitlement to an effective date earlier than April 25, 2011 for the award of a 20 percent disability rating for the low back strain.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.



Higher evaluations for painful scars of the left leg and deep, non-linear scar of the anterior left leg

The Veteran seeks entitlement to increased disability ratings for his scars of the left leg.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Compliance with the Court's directives 

As was noted in the Introduction, the Veteran's increased rating claims involve a JMR by the Court.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision." The Board's analysis has been undertaken with that obligation in mind.

The JMR found that the Board did not provide an adequate statement of reasons or bases for its findings that the Veteran's scars are not deep and that the total amount of his scarring is less than 77 square centimeters.  The JMR further noted that the Board's findings appeared to conflict with the record regarding the Veteran's left leg, specifically regarding whether the scars are deep and their measurements.  

The Board is confident that if any additional problems existed, the Court would have brought them to the Board's attention.  See Harris v. Derwinski, 1 Vet. App.180, 183 (1991) (holding that the "Court will (not) review BVA decisions in a piecemeal fashion").

Stegall concerns

As alluded to above, in February 2011, the Board remanded this matter and asked the AOJ to provide the Veteran with a VA examination for his scars of the left leg.  The Veteran's claims were then to be adjudicated.  
Pursuant to the Board's remand instructions, the Veteran was afforded VA examinations for his scars of the left leg and reports of the examinations were associated with his claims folder.  The Veteran's claims were adjudicated via an April 2014 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act Of 2000

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a) , must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent notice prior to the initial adjudication of his left leg scar claims in May 2007 via a February 2007 letter.  This letter informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) , as well as the Court's holding in Quartuccio, supra.  Moreover, this letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran has had the opportunity to present evidence and argument in support of his claims, and indicated on his May 2008 Substantive Appeal that no hearing was desired in conjunction with this appeal. Relevant medical records were obtained in conjunction with this case.  A request for records was also made to the Social Security Administration (SSA), but the SSA responded that they either denied disability benefits or the Veteran was not entitled to benefits; i.e., no records were available.  Nothing indicates the Veteran has identified the existence of any other relevant evidence that has not been obtained or requested.  Moreover, he was accorded VA medical examinations regarding this case in November 2006, May 2007, June 2011, and August 2013.  The Board notes that the Veteran, through his attorney, has criticized the adequacy of the November 2006 and May 2007 examinations.  However, the Veteran has not identified any inaccuracies in terms of the competent medical findings regarding the symptomatology of these service-connected disabilities as revealed on physical examination.  Although it was contended that the examinations were of a nature that they did not indicate the effect of the Veteran's service-connected disabilities on his everyday life, the Board notes the Veteran had the opportunity to present evidence of such at the examinations and were taken into account by the examiners.  All other contentions appear to essentially be critical of the fact that they do not have the findings necessary for the benefits sought on appeal.  Further, the findings on these examinations are consistent with the other medical records on file, as well as the relevant schedular criteria.  Moreover, the Veteran was subsequently afforded VA examinations in June 2011 and August 2013 which addressed all relevant rating criteria.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2013) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2013) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2013) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his increased rating claim for scars of his left leg in January 2007.  Therefore, the post-2002 and pre-October 2008 schedular criteria is applicable.  Rating criteria for scars addressed under this section are found in Diagnostic Codes 7800 through 7806.  

Initially, the Board observes that Diagnostic Code 7800 is not applicable in this case.  Diagnostic Code 7800 provides criteria for evaluation of scars causing disfigurement of the head, face, or neck, and not the left leg as is the case here.  The Board further notes that the Veteran is not service-connected for dermatitis or eczema nor does the record indicate that he has the type of scarring that would warrant consideration on this basis.  Thus, consideration of Diagnostic Code 7806 is not warranted in this case.  

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).  

Diagnostic Codes 7802, 7803, and 7804 provide a maximum schedular rating of 10 percent.  As will be discussed below, the Board finds that under Diagnostic Code 7801, the Veteran is entitled to a 20 percent disability rating for his anterior left leg scar prior to June 7, 2011, and a 10 percent rating thereafter.  Further, his current disability rating for other scars of the left leg is 10 percent.  Therefore, Diagnostic Codes 7802, 7803, and 7804 do not provide a basis for the benefit sought on appeal.  

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. Part 4 (2008).  The Board notes that the August 2013 VA examiner reported that the Veteran's left leg scars caused left lower leg anterior muscle damage.  However, the applicability of Diagnostic Codes 5260 and 5261, which pertain to limitation of motion of the leg, would not provide the Veteran with a higher disability rating.  Pertinently, the Veteran's left knee range of motion findings during the period under consideration do not approach a compensable rating under these Diagnostic Codes.  Notably, the August 2013 VA examination documented 80 degrees left knee flexion and no objective evidence of painful motion with regard to extension.  Further, the November 2006, May 2007, and June 2011 VA examination reports all indicated that the Veteran's left leg scars do not affect limitation of function of the affected part.  As such, the Board finds that Diagnostic Code 7805 is not for application.  
  
The relevant evidence pertaining to the Veteran's right shoulder scars consists of VA examination reports dated November 2006, May 2007, June 2011, and August 2013 as well as lay statements.  

Based on review of the evidence, regarding the Veteran's left leg anterior scar, the Board finds that a 20 percent disability rating is warranted prior to June 7, 2011.  Pertinently, the November 2006 and May 2007 VA examination reports document the Veteran's scar measured at 18 cm. X 7 cm., or 126 sq. cm.  Under Diagnostic Code 7801, a 20 percent disability rating is warranted for a scar with area exceeding 12 square inches or 77 sq. cm.  The Board further finds that in resolving the benefit of the doubt in the Veteran's favor, the scar was arguably deep.  The November 2006 VA examination report notes the Veteran's scar as "indented" and tender, and that there was loss of muscle under the scar.  Furthermore, the August 2013 VA examination report documented the scar specifically as "deep."

The Board further finds that the Veteran is entitled to a 10 percent disability rating for the left anterior scar from June 7, 2011.  In this regard, the June 7, 2011 VA examination as well as the August 2013 VA examinations indicate that while the Veteran's scar is deep, it does not approach the measurement requirements for a 20 percent disability rating under Diagnostic Code 7801.  On the contrary, the June 2011 VA examination notes that the Veteran's scar was measured 10 cm. X 6 cm. or 60 sq. cm.  Furthermore, the August 2013 VA examination notes that while the Veteran's scar is deep, the measurement of the scar was 12 cm. X 6 cm. or 72 sq. cm.  Therefore, the Veteran's scar does not meet the 20 percent criteria under Diagnostic Code 7801.  However, the measurements do meet the criteria for a 10 percent disability rating under Diagnostic Code 7801, specifically a measurement greater than 6 square inches or 39 sq. cm.

The Board notes that assigning a 20 percent disability rating prior to June 7, 2011 and a 10 percent disability rating thereafter does not constitute a reduction in rating that is subject to the provisions of 38 C.F.R. §§ 3.105 or 3.344.  This is because prior to the instant decision, the Veteran's anterior left leg scar was rated as noncompensable prior to August 6, 2013 and 10 percent thereafter.  In O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007), the Court held that where the Board, in one decision, assigns a higher rating for a period of time, and assigned a lower rating for a later period of time, the provisions of 38 C.F.R. § 3.105 are not applicable.  In Singleton v. Shinseki, 23 Vet. App. 376 (2010), the Court extended this reasoning to 38 C.F.R. § 3.344 .

The Board also finds that the Veteran is not entitled to disability rating in excess of 10 percent for the remainder of left leg scars for any period under consideration.  In this regard, the Veteran was afforded a VA examination in November 2006.  The examiner noted that the Veteran had a scar of the lateral left calf which measured 4 cm. X 3.5 cm. and was light and dark, indented, and tender; a scar lateral to the left shin from a pin which measured 1 cm. X 1 cm. and was light, slightly indented, and nontender; and scars medial to the left shin from pins which measured 9 mm. X 1 mm. and was pink, flat, and nontender and 1 cm. X 1 cm. and was flat, light, and tender as well as 7 mm. X 7 mm. and was light, slightly indented, and tender.  The examiner noted that there was no functional loss from the scars.  Similarly, the May 2007 VA examiner noted no functional limitation due to the scar, although the scar was painful.  Further, the scar measured 4 cm. X 3.5 cm. and was indented.  The examiner also noted less than 1 cm. pitting scars.  The June 2011 VA examiner also indicated that there was no limitation of motion due to the scars and that the scar on the lateral left calf measured 4 cm. X 2 cm. and was lighter than the skin color and dark and indented at the side of the scar.  There was also a scar lateral to the left shin from a pin measuring 1 cm. X 1 cm. which was slightly indented and nontender and scars medial to the left shin from pins which measured 2 cm. X 1 cm. and were flat and circular as well as 1 cm. X 1 cm. and were flat.  Additionally, the August 2013 VA examiner noted that although the scars were painful, there was no frequent loss of covering of skin over the scar.  The left lateral lower leg scar measured 4 cm. X 2 cm. and was superficial and non-linear.  Thus, at no point during the period under consideration do the Veteran's remainder of scars approach the criteria for a 20 percent disability rating, in particular evidence that the scars are deep and have an area or areas exceeding 12 square inches or 77 sq. cm.  

As indicated above, during the pendency of the Veteran's appeal, the regulations pertaining to the evaluation of skin disabilities were amended.  See 73 Fed. Reg. 54708 (effective Sept. 23, 2008).  As the RO considered these criteria in the most recent supplemental statement of the case in April 2014, so as not to prejudice the Veteran, the Board will also consider whether the Veteran is entitled to higher ratings under these criteria.  The changes with respect to Diagnostic Code 7800 pertaining to burn scars, scars, or other disfigurement of the head, face, or neck are not applicable here.  Pursuant to Diagnostic Code 7801, scars not of the head, face or neck that are deep and nonlinear and are at least 6 square inches (39 sq. cm.) warrants a 10 percent rating.  A 20 percent disability rating is warranted for an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent disability rating for an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  As documented above, the Veteran's scar measurements would not afford him a higher disability rating for any left leg scar under these criteria.  Diagnostic Code 7802 only offers a maximum 10 percent disability rating and is therefore not applicable.  Diagnostic Code 7804 provides a rating of 10 percent for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  In this case, the Veteran does not have three or four scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  Diagnostic Code 7804 is therefore not applicable.  Diagnostic Codes 7803 and 7805 were removed.  Thus, in this case, the new criteria are not more favorable.

In sum, the Board finds that for the Veteran's deep anterior scar of the left leg, a 20 percent disability rating is warranted prior to June 7, 2011, and a 10 percent disability rating is warranted thereafter.  Regarding the Veteran's other scars of the left leg, the Board finds that a disability rating in excess of 10 percent is not warranted. 

The Veteran has submitted no evidence showing that his left leg scars have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations.  There is also no indication that this disability has necessitated any periods of hospitalization during the pendency of this appeal.  Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected left leg scars, including pain, is appropriately contemplated by the Rating Schedule.  

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was awarded entitlement to TDIU effective July 5, 2006 in a March 2014 rating decision.  



ORDER

The appeal of entitlement to an evaluation in excess of 20 percent for a low back strain is dismissed.

The appeal of entitlement to an effective date earlier than April 25, 2011 for a low back strain is dismissed.

Entitlement to a 20 percent evaluation for a deep non-linear scar of the anterior lower left leg prior to June 7, 2011 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 10 percent evaluation for a deep non-linear scar of the anterior lower left leg from June 7, 2011 to August 5, 2013 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for a deep non-linear scar of the anterior lower left leg from August 6, 2013 is denied.

Entitlement to an evaluation in excess of 10 percent for other painful scars of the left leg is denied.


REMAND

As was described in the Introduction above, in September 2013 the RO awarded the Veteran entitlement to service connection for reflex sympathetic dystrophy of the left lower extremity and assigned a 20 percent disability rating.  The Veteran has since indicated disagreement with the assigned disability rating.  See a statement from the Veteran dated April 2014.    

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent for reflex sympathetic dystrophy of the left lower extremity.  

Accordingly, the case is REMANDED for the following action:

Issue a SOC pertaining to the issue of entitlement to an initial evaluation in excess of 20 percent for service-connected reflex sympathetic dystrophy of the left lower extremity.  In connection therewith, the Veteran and his attorney should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


